        Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    GLEN MCDANIEL,                                   No. 4:20-CV-01952

                Plaintiff,                           (Judge Brann)

         v.

    SGT DAVID KYLOR,

               Defendant.

                             MEMORANDUM OPINION

                                 DECEMBER 10, 2020

        Presently before the Court is a civil rights complaint pursuant to 42 U.S.C. §

1983, filed by Glen McDaniel (“McDaniel” or “Plaintiff”), a state inmate currently

housed at the State Correctional Institution at Smithfield, Huntingdon,

Pennsylvania.1 McDaniel seeks to proceed in forma pauperis.2

        For the reasons set forth below, the motion to proceed in forma pauperis will

be granted for the sole purpose of the filing of the action and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.      STANDARDS OF REVIEW

        A federal court may properly dismiss an action sua sponte under the

screening provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is




1
     Doc. 1.
2
     Doc. 5.
       Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 2 of 8




frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief.”3

        In dismissing claims under §§ 1915(e)(2) and 1915A, district courts apply

the standard governing motions to dismiss brought pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.4 In rendering a decision on a motion to dismiss, a

court should not inquire “whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claims.”5 The court must

accept as true the factual allegations in the complaint and draw all reasonable

inferences from them in the light most favorable to the plaintiff.6 In addition to

considering the facts alleged on the face of the complaint, the court may consider

“documents incorporated into the complaint by reference, and matters of which a

court may take judicial notice.”7




3
    Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013).
4
    See, e.g., Smithson v. Koons, Civ. No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June 26,
    2017) (stating “[t]he legal standard for dismissing a complaint for failure to state a claim under
    § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for dismissing a
    complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.”); Mitchell v.
    Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010) (explaining that when dismissing a
    complaint pursuant to § 1915A, “a court employs the motion to dismiss standard set forth under
    Federal Rule of Civil Procedure 12(b)(6)”); Tourscher v. McCullough, 184 F.3d 236, 240 (3d
    Cir. 1999) (applying FED.R.CIV.P. 12(b)(6) standard to dismissal for failure to state a claim
    under §1915(e)(2)(B)).
5
    Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996).
6
    See Phillips v. Cty of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008).
7
    Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
                                                  2
        Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 3 of 8




        However, “[t]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”8 “Under the

pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. First, it must ‘tak[e] note of the

elements [the] plaintiff must plead to state a claim.’ Iqbal, 556 U.S. at 675, 129

S.Ct. 1937. Second, it should identify allegations that, ‘because they are no more

than conclusions, are not entitled to the assumption of truth.’ Id. at 679, 129 S.Ct.

1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011)

(“Mere restatements of the elements of a claim are not entitled to the assumption of

truth.” (citation and editorial marks omitted)). Finally, ‘[w]hen there are well-

pleaded factual allegations, [the] court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.’ Iqbal, 556

U.S. at 679, 129 S.Ct. 1937.”9 Deciding whether a claim is plausible is a “context-

specific task that requires the reviewing court to draw on its judicial experience

and common sense.”10




8
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating “[t]hreadbare recitals of the elements of a
     cause of action, supported by mere conclusory statements, do not suffice.”).
9
     Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (footnote omitted).
10
     Iqbal, 556 U.S. at 681.
                                                 3
         Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 4 of 8




         Because McDaniel proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.”11

II.      McDaniel’s Complaint

         McDaniel alleges as follows:

         On Oct. 28, 2018 I was ordered to go fix the air handler by Sgt. David
         Kylor. While trying to fix the air handler my right index finger was cut
         into the shape of a “v” and I lost about an inch of my finger. The air
         handler is in a restricted area so I shouldn’t be ordered to go to that
         area.12

         He seeks an award of compensatory damages.13

III.     DISCUSSION

         Section 1983 of Title 42 of the United States Code offers private citizens a

cause of action for violations of federal law by state officials.14 The statute provides,

in pertinent part, as follows:

         Every person who, under color of any statute, ordinance, regulation,
         custom, or usage, of any State or Territory or the District of Columbia,
         subjects, or causes to be subjected, any citizen of the United States or
         other person within the jurisdiction thereof to the deprivation of any
         rights, privileges, or immunities secured by the Constitution and laws,
         shall be liable to the party injured in an action at law, suit in equity, or
         other proper proceeding for redress....15


11
      Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
12
      Doc. 1, p. 2.
13
      Id. at 3.
14
      42 U.S.C. § 1983.
15
      Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95 F.3d
      1199, 1204 (3d Cir. 1996).
                                                 4
        Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 5 of 8




To state a claim under § 1983, a plaintiff must allege “the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.”16

        In liberally construing McDaniel’s complaint, it appears that he is invoking

the Due Process Clause, which at its core protects individuals against arbitrary

government action.17         Although the Due Process Clause does not impose an

affirmative obligation on the State to protect its citizens, there is an exception to this

general rule which “holds an officer liable if his conduct exposes an individual to a

‘state-created danger.’ ”18 To make out a state-created danger claim under § 1983,

a plaintiff must meet a four-part test.19 First, “ ‘the harm ultimately caused [must

have been] foreseeable and fairly direct.’ ”20 Second, there must have been “a state

actor [who] acted with a degree of culpability that shocks the conscience.”21 Third,

there must have been a relationship between the plaintiff and the state such that “

‘the plaintiff was a foreseeable victim of the defendant’s acts’ ” or was a “ ‘member

of a discrete class of persons subjected to the potential harm brought about by the

states’ actions.’ ”22 Last, a state actor must have “affirmatively used his or her



16
     West v. Atkins, 487 U.S. 42, 48 (1988).
17
     See Cty. of Sacramento v. Lewis, 523 U.S. 833, 845–46 (1998).
18
     Kedra v. Schroeter, 876 F.3d 424, 436 (3d Cir. 2017).
19
     Bright v. Westmoreland County, 443 F.3d 276, 281 (3d Cir.2006).
20
     Id. (quoting Kneipp v. Tedder, 95 F.3d 1199, 1208 (3d Cir.1996)).
21
     Id. (citing Schieber v. City of Philadelphia, 320 F.3d 409, 416 (2003)).
22
     Id. (quoting Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906, 913 (3d Cir.1997)).
                                                   5
        Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 6 of 8




authority in a way that created a danger to the citizen or that rendered the citizen

more vulnerable to danger than had the state not acted at all.”23

        With regard to the second element, three potential levels of culpability have

been identified. “In ‘hyperpressurized environment[s] requiring a snap judgment,’

an official must actually intend to cause harm in order to be liable. Vargas v. City of

Philadelphia, 783 F.3d 962, 973 (3d Cir. 2015) (internal quotation marks omitted).

In situations in which the state actor is required to act ‘in a matter of hours or

minutes,’ we require that the state actor ‘disregard a great risk of serious harm.’

Sanford, 456 F.3d at 310. And where the actor has time to make an ‘unhurried

judgment[ ],’ a plaintiff need only allege facts supporting an inference that the

official acted with a mental state of ‘deliberate indifference.’ Id. at 309.”24

        McDaniel alleges that Defendant Kylor placed him in danger and caused him

injury by directing him to complete a repair to an air handler in a restricted area of

the prison. This situation falls into the “unhurried judgment” category and requires

allegations that support an inference that Kylor acted with deliberate indifference,

which has been described as a “conscious disregard of a substantial risk of serious

harm,”25 or “willful disregard” demonstrated by actions that “evince a willingness




23
     Id. (citing Rivas v. City of Passaic, 365 F.3d 181, 195 (3d Cir.2004)).
24
     Kedra v. Schroeter, 876 F.3d 424, 437 (3d Cir. 2017).
25
     Vargas v. City of Philadelphia , 783 F.3d 963, 973–74 (3d Cir. 2015) (brackets and internal
     quotation marks omitted).
                                                   6
        Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 7 of 8




to ignore a foreseeable danger or risk.”26 The complaint is devoid of allegations that

would satisfy a mental state of deliberate indifference that shocks the conscience.

At most, the allegations constitute negligence. As the Supreme Court has noted,

“the Due Process Clause is simply not implicated by a negligent act of an official

causing unintended loss of or injury to life, liberty, or property.”27

        Based on the foregoing, McDaniel’s complaint will be dismissed for failure

to state a claim upon which relief may be granted. Under the circumstances, the

Court is confident that service of process is not only unwarranted but would waste

the increasingly scarce judicial resources that §1915 is designed to preserve.

IV.     LEAVE TO AMEND

        Before dismissing a complaint for failure to state a claim upon which relief

may be granted, the Court must grant the Plaintiff leave to amend his complaint

unless amendment would be inequitable or futile.28 The Court concludes that

granting McDaniel leave to amend would be futile as the actions of which he

complains simply do not rise to the level of a constitutional violation.




26
     Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 910 (3d Cir. 1997).
27
     Daniels v. Williams, 474 U.S. 327, 328 (1986).
28
     See Grayson v. Mayview State Hospital, 293 F.3d 103, 114 (3rd Cir. 2002).
                                                7
      Case 4:20-cv-01952-MWB-EBC Document 9 Filed 12/10/20 Page 8 of 8




V.    CONCLUSION

      Based on the forgoing, the complaint will be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

      An appropriate Order follows.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                        8
